Citation Nr: 1817361	
Decision Date: 03/22/18    Archive Date: 04/03/18

DOCKET NO.  14-30 991A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a skin disability, claimed as skin cancer.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to an initial disability rating higher than 30 percent for an acquired psychiatric disorder, diagnosed as posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Paul Bunn, Agent


WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

A. Hampton, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1981 to May 1984, October 2003 to January 2004, and March 2007 to March 2009.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of an October 2010 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In September 2016, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The scope of a mental health disability claim includes any mental disability that may reasonably be encompassed by the claimant's description of the claim, reported symptoms, and other information of record.  Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009).  Accordingly, the Board has broadly recharacterized the Veteran's psychiatric claim as reflected on the title page. 


FINDINGS OF FACT

1.  Prior to promulgation of a decision in the appeal, the Veteran withdrew his appeal with respect to the issues of entitlement to service connection for a skin disability and bilateral hearing loss.
 
2.  Throughout the period of the claim, the Veteran's service-connected acquired psychiatric disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood; it has not been productive of total occupational and social impairment.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran as to the issues of entitlement to service connection for a skin disability and bilateral hearing loss have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2017).

2.  For the entire period of the claim, the criteria for a 70 percent initial rating, but not higher, for an acquired psychiatric disorder, have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 2015); 38 C.F.R. §§ 4.7, 4.130, Diagnostic Code (DC) 9411 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Withdrawn Claims

The Board may dismiss any appeal that fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn on the record at a hearing or in writing at any time before the Board promulgates a decision.  38 U.S.C.A. § 7105 (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2017).  Withdrawal may be made by the appellant or by his or her authorized representative.  Id.  

In September 2014, the Veteran perfected an appeal as to the issues of entitlement to service connection for a skin disability and bilateral hearing loss.  However, at his September 2016 hearing before the undersigned, the Veteran and his representative unequivocally stated their desire to withdraw the appeal with regard to these two issues.  As such, the Board finds that there remain no allegations of errors of fact or law for appellate consideration with respect to these issues.  Therefore, the Board does not have jurisdiction to review the appeal regarding these issues, and the claims are dismissed.

General Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2017).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155 (West 2015); 38 C.F.R. §§ 3.321 (a), 4.1 (2017).  

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2017).

In claims seeking higher ratings, the Board must discuss whether "staged ratings" are warranted, and if not, why not.  Fenderson v. West, 12 Vet. App. 119 (1999).  

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2015); 
38 C.F.R. § 3.102 (2017); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  To deny a claim on its merits, the evidence must weigh against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Background and Analysis

At the outset, the Board notes it has reviewed all of the evidence of record, with an emphasis on the evidence relevant to the Veteran's claims.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that VA must review the entire record, but does not have to discuss each piece of evidence).  Hence, the Board will summarize the relevant evidence where appropriate and the Board's analysis below will focus specifically on what the evidence shows, or fails to show, as to the Veteran's claims.

The Veteran's psychiatric disability is rated under the General Rating Formula for Mental Disorders.  Under this formula, a 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as: depressed mood; anxiety; suspiciousness; panic attacks (weekly or less often); chronic sleep impairment; and mild memory loss (such as forgetting names, directions, or recent events).  

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is warranted for occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is warranted for total occupational and social impairment due to such symptoms as: gross impairment in thought process or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.  See 38 C.F.R. § 4.130, DC 9411 (2017).

The symptoms considered in determining the level of impairment under the General Rating Formula for Mental Disorders are not restricted to the symptoms provided in the diagnostic code.  Instead, VA must consider all symptoms of a claimant's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994) (DSM-IV).  Mauerhan v. Principi, 16 Vet. App. 436 (2002).

The record shows the Veteran has been afforded several VA psychiatric examinations during the period of the claim.  He has also attended both group and individual mental health therapy sessions on a regular basis.

In April 2009, the Veteran reported some flashbacks and difficulty sleeping, and also that he had lost interest in many of his regular activities.

Pursuant to an August 2009 depression screening, the Veteran reported he often had little interest or pleasure in doing things, felt down, depressed, or hopeless, had trouble falling or staying asleep, felt tired, had a poor appetite, had trouble concentrating, and moved or spoke slowly.

The Veteran was first afforded a VA psychiatric examination in May 2010.  The Veteran reported he lived alone and suffered from loneliness and anxiety.  He also reported having very vivid nightmares related to service, sometimes as often as every day for a week.  He averaged only about five hours of sleep per night, and awoke depressed.  He reported increased startle response to loud noises, that he tended not to go out to eat often because he did not like crowds, and that could not sit with his back to a door.  He also was unable to watch war movies.  He spent his time mowing his yard and fishing, and only visited with one cousin.  The examiner noted the Veteran displayed considerable dysphoria, and that his mood was depressed.  The examiner ultimately provided a diagnosis of PTSD.

Social Security Administration (SSA) records indicate that during a December 2012 mental health evaluation, the Veteran reported problems with focus and concentration, as well as sadness, irritability, anger outbursts, panic attacks, and other mood problems and anxiety symptoms.  The Veteran also reported suicidal ideation, but no intent.

In February 2013, the Veteran reported continuing nightmares, and that he could not stand crowds, loud noises, or sitting with his back facing a door.  The Veteran also complained of low frustration tolerance, and anger outbursts with screaming, yelling, and cursing.  He reported he often self-isolated and would not go out with his wife, and that although they occasionally went to a gathering with a few friends, he would try to get out of it if he could.  The Veteran also admitted to suicidal ideation and thoughts some years prior.
 
In November 2013, the Veteran was noted to continue to have nightmares and he reported "more problems with depression and anxiety."

In January 2014, the Veteran reported he was doing better and that his goals were to get back to the way he was before, specifically more social and more productive, as well as to sleep without the same reoccurring dream and without letting his thoughts consume him.

The Veteran was afforded an additional VA examination in February 2014.  The examiner noted the Veteran had been married to his third wife for the previous two years, and had both biological children and stepchildren, who were grown and out of the home.  She then noted the Veteran had last worked about a year and a half prior as a dispatcher for an oil company, but kept forgetting things and argued with a younger supervisor, leading to his departure.  The Veteran reported he frequently awoke at night due to nightmares, and his symptoms were noted to include a depressed mood, anxiety, and chronic sleep impairment.  His leisure activities included maintaining his yard, woodworking, fishing, and his dog.  The examiner noted the Veteran's reports of mild short-term memory difficulty and mild irritability could limit his occupational functioning to some extent.

In March 2014, the Veteran reported marital problems, primarily arguing and a lack of communication with his wife.  He also reported continuing intrusive thoughts, avoidance, guilt, and detachment.

In August 2015, the Veteran reported increased irritability and escalating verbal anger towards his family, primarily his wife.  It was noted his mood was not too good lately, and that his symptoms included sleep disturbances, changes in enjoyment, situational demoralization, and fluctuation in psychomotor status.

The Veteran was afforded an additional VA examination in October 2015.  He reported he was in mental health treatment and taking psychiatric medication.  He further reported continuing nightmares with frequent awakening and insomnia, as well as anxiety in crowds, ruminating thoughts, and irritability.  The examiner indicated the Veteran's symptoms included depressed mood, anxiety, suspiciousness, and chronic sleep impairment.

At his September 2016 hearing, the Veteran testified that with respect to social relationships, he did not do well around a lot of people, but was reconnecting with his own children and had a relationship with his wife's children.  His wife testified that she and the Veteran had a handful of friends who they stayed in touch with and occasionally visited.  The Veteran testified he and his wife often fished and camped together. 

Upon a review of the above, the Board has concluded that the Veteran's acquired psychiatric disorder has been productive of occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, throughout the period of the claim.  In this regard, the Board first notes that United States Court of Appeals for Veterans Claims recently held that suicidal ideation alone may rise to the level contemplated in a 70 percent evaluation.  See Bankhead v. Shulkin, 29 Vet. App. 10, 20 (2017) (stating the language of 38 C.F.R. § 4.130 "indicates that the presence of suicidal ideation alone, that is, a veteran's thoughts of his or her own death or thoughts of engaging in suicide-related behavior, may cause occupational and social impairment in most areas.").  The above-summarized treatment notes and VA examination reports make clear that the Veteran's PTSD symptoms have intermittently included suicidal ideation or thoughts.
 
The Board also notes the record shows that throughout the period of the claim, the Veteran's symptoms have caused significant occupational and social impairment, to include self-isolation, limited social activity, difficulty getting along with co-workers, and marital discord.  Based on the foregoing, the Board finds a 70 percent initial rating is warranted for the Veteran's acquired psychiatric disorder throughout the period of the claim.  

However, upon a review of the record, there is no evidence of gross impairment in thought process or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living, disorientation to time or place, memory loss for names of close relatives, or own occupation, or own name.  In addition, the Board notes that although some marital conflict is evident, the Veteran has continuously reported a good relationship with his current wife, with whom he often fishes and camps.  The record also shows the Veteran has some measure of a relationship with his children and those of his wife, and that he and his wife occasionally socialize with friends.  Based on the foregoing, the Board finds the evidence does not show that both the Veteran's occupational and social impairment have been "total" at any time during the period of the claim.  Accordingly, the Board has determined an initial rating of 100 percent, the next highest rating available above 70 percent for the Veteran's condition, is not warranted for any portion of the period of the claim.

The Board briefly notes it has considered whether an inferred claim for a TDIU under Rice v. Shinseki, 22 Vet. App. 447 (2009) has been raised.  The Board has jurisdiction to consider the Veteran's possible entitlement to a TDIU rating when the issue is raised by an assertion or is reasonably indicated by the evidence and is predicated at least in part on the severity of the service-connected disability in question, regardless of whether the RO has expressly addressed this additional issue.  In this case, the Veteran was granted entitlement to TDIU in a March 2014 rating decision, with an effective date of August 28, 2012.  


ORDER

The appeal as to entitlement to service connection for a skin disability is dismissed.

The appeal as to entitlement to service connection for bilateral hearing loss is dismissed.

The Board having determined a 70 percent initial rating is warranted throughout the period of the claim for the Veteran's acquired psychiatric disorder, the benefit sought on appeal is granted to this extent, subject to the criteria applicable to the payment of monetary benefits.



____________________________________________
T. REYNOLDS
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


